Norcross, J.,
dissenting:
I dissent upon the grounds stated in my former dissenting opinion (35 Nev. 385, 129 Pac. 299). Since the former decision in this case, the Supreme Court of the United States has rendered a nhmber of decisions which, in my opinion, confirm the views heretofore expressed that respondent is bound by the agreed maximum value of the baggage expressed in the ticket contract, signed by respondent; the transportation company having made provision for transporting baggage of a higher value, upon payment of an additional consideration proportionate to value.
The recent authorities, as well as many former decisions, are cited in the case of Boston & Maine R. R. v. Hooker, 233 U. S. 97, 34 Sup. 526, decided April 6, 1914.
We are bound, I think, also to consider that this case involves an interstate transaction, and the federal authorities, in my judgment, are in point and controlling upon this court.